Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. Claimant *843sustained two accidents while working for the same employer. The State Insurance Fund was the insurance carrier at the time of the first accident and the appellant Lumber Mutual Casualty Insurance Company of New York was the insurance carrier at the time of the second accident. The award was made against the employer and the appellant. Although the weight of the evidence indicates that claimant had not fully recovered from the first accident and its effects clearly contributed to cause the second accident, we cannot say as a matter of law that the award against the appellant alone is wholly unsupported by the evidence. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur. [See post, p. 1006.]